Case 3:18-cv-02669-WHO Document 288 Filed 02/23/21 Page 1 of 3

EJ-130

 

ATTORNEY OR PARTY WITHOUT ATTORNEY: STATE BAR NO.: 278367
NAME: Gregory M. Narvaez
FIRM NAME: Peebles Kidder Bergin & Robinson LLP
STREET ADDRESS: 2020 L Street, Suite 250
city: Sacramento STATE: CA ZIP CODE: 95811
TELEPHONE NO.: (916) 441-2700 FAXNO.: (916) 441-2067
EMAIL ADDRESS: gnarvaez@ndnlaw.com
ATTORNEY FOR (name): JW Gaming Development LLC
[9c] atToRNey FoR [“X_] ORIGINAL JUDGMENT CREDITOR [___] ASSIGNEE OF RECORD

SUPERIOR COURT OF CALIFORNIA, COUNTY OF USDC ND Cal.
STREET ADDRESS: 450 Golden Gate Ave.
MAILING ADDRESS:
CITY AND ZIP CODE: San Francisco, CA 94102
BRANCH NAME: Phillip Burton Federal Building and U.S. Courthouse

FOR COURT USE ONLY

 

 

 

 

 

 

PLAINTIFF/PETITIONER: JW Gaming Development LLC CASE NUMBER:
DEFENDANT/RESPONDENT: Angela James, et al. 3:18-cv-02669-WHO
[x] EXECUTION (Money Judgment) LC] Limited chil —
WRIT OF [__] POSSESSION OF _[__] Personal Property (including Small Claims)
[__] Real Property [_x_] Unlimited Civil Case
[__] SALE (including Family and Probate)

 

1. To the Sheriff or Marshal of the County of: US District for the Northern District of California

You are directed to enforce the judgment described below with daily interest and your costs as provided by law.
2. To any registered process server: You are authorized to serve this writ only in accordance with CCP 699.080 or CCP 715.040.
3. (Name): JW Gaming Development LLC

is the [x] original judgment creditor [—_] assignee of record whose address is shown on this form above the court's name.

4. Judgment debtor (name, type of legal entity if nota 9. [__] Writ of Possession/Writ of Sale information on next page.

 

natural person, and last known address): 10.[__] This writ is issued on a sister-state judgment.
: : . —— For items 11-17, see form MC-012 and form MC-013-INFO.
Pinoleville Pomo Nation j
(a federally-recognized Indian tribe) | 11. Total judgment (as entered or renewed) $ 8,501,312.06
12. t j t (CCP 685. 0.00
500 B Pinoleville Rd. ogee after JUgSrisHt 5.090) $
Ukiah, CA 95482 13. Subtotal (add 11 and 12) $ 8,501,312.06
14. Credits to principal (after credit to interest) $ 0.00
[___] Additional judgment debtors on next page 15. Principal remaining due (subtract 14 from 13)$___————8,501,312.06
16. Accrued interest remaining due per $ 0.00
5. Judgment entered on (date): Jan 22, 2021 CCP 685.050(b) (not on GC 6103.5 fees)
(See type of judgment in item 22.) 17. Fee for issuance of writ (per GC 70626(a)(I)) $ 0.00
6. | Judgment renewed on (dates): 18. Total amount due (add 15, 16, and 17) $ 8,501,312.06

19. Levying officer:
a. Add daily interest from date of writ (at
the legal rate on 15) (not on
GC 6103.5 fees) ...........00055 $ 0.00
Pay directly to court costs included in

8. [__] Joint debtor information on next page. 11 and 17 (GC 6103.5, 68637;
CCP 699.520())) .... cc cece eee eee $ 0.00

20.[___] The amounts called for in items 11-19 are different for each
debtor. These amounts are stated for each debtor on
Attachment 20.

SUSAN Y. SOONG
Date: 2/23 [20% Clerk, by MARK on

NOTICE TO PERSON SERVED: SEE PAGE 3 FOR IMPORTANT INFORMATION.

7. Notice of sale under this writ:
a. has not been requested.
b. [__] has been requested (see next page). b

 

[SEAL]

   

 

 

| Page 1 of 3

 

 

 

 

Form Approved for Optional Use Code of Civil Procedure, §§ 699.520, 712.010, 715.010
Judicial Council of California WRIT OF EXECUTION Government Code, § 6103.5

EJ-130 [Rev. September 1, 2020] www.courts.ca.gov
Case 3:18-cv-02669-WHO Document 288 Filed 02/23/21 Page 2 of 3

 

 

 

 

 

 

 

 

 

 

 

 

 

EJ-130
Plaintiff/Petitioner: JW Gaming Development LLC CASE NUMBER:
Defendant/Respondent: Angela James, et al. 3:18-cv-02669-WHO
21.[__] Additional judgment debtor(s) (name, type of legal entity if not a natural person, and last known address):
22. The judgment is for (check one):
a. [__] wages owed.
b. [__] child support or spousal support.
c. [x] other. Money damages.
23.[__] Notice of sale has been requested by (name and address):
24.[__] Joint debtor was declared bound by the judgment (CCP 989-994)
a. on (date): a. on (date):
b. name, type of legal entity if not a natural person, and b. name, type of legal entity if not a natural person, and
last known address of joint debtor: last known address of joint debtor:
Le —— —I

 

 

 

 

c. [__] Additional costs against certain joint debtors are itemized: [___] below [__] on Attachment 24c.

25. [—_] (Writ of Possession or Writ of Sale) Judgment was entered for the following:

a. ["_] Possession of real property: The complaint was filed on (date):
(Check (1) or (2). Check (3) if applicable. Complete (4) if (2) or (3) have been checked.)

(1) [-__] The Prejudgment Claim of Right to Possession was served in compliance with CCP 415.46. The
judgment includes all tenants, subtenants, named claimants, and other occupants of the premises.

(2) [[_] The Prejudgment Claim of Right to Possession was NOT served in compliance with CCP 415.46.

(3) [__] The unlawful detainer resulted from a foreclosure sale of a rental housing unit. (An occupant not named in the
judgment may file a Claim of Right to Possession at any time up to and including the time the levying officer returns
to effect eviction, regardless of whether a Prejudgment Claim of Right to Possession was served.) (See CCP
415.46 and 1174.3(a)(2).)

(4) If the unlawful detainer resulted from a foreclosure (item 25a(3)), or if the Prejudgment Claim of Right to Possession was
not served in compliance with CCP 415.46 (item 25a(2)), answer the following:

(a) The daily rental value on the date the complaint was filed was $
(b) The court will hear objections to enforcement of the judgment under CCP 1174.3 on the following dates (specify):

Item 25 continued on next page
£J-130 [Rev. September 1, 2020} WRIT OF EXECUTION Page 2 of 3
Case 3:18-cv-02669-WHO Document 288 Filed 02/23/21 Page 3 of 3

EJ-130

 

Plaintiff/Petitioner: JW Gaming Development LLC CASE NUMBER:
Defendant/Respondent: Angela James, et al. 3:18-cv-02669-WHO

 

 

 

 

25.b. [__] Possession of personal property.
[__] If delivery cannot be had, then for the value (itemize in 25e) specified in the judgment or supplemental order.
c. [__] Sale of personal property.
d. [__] Sale of real property.
e. The property is described [|] below [__] onAttachment 25e.

 

NOTICE TO PERSON SERVED

WRIT OF EXECUTION OR SALE. Your rights and duties are indicated on the accompanying Notice of Levy (form EJ-150).

WRIT OF POSSESSION OF PERSONAL PROPERTY. If the levying officer is not able to take custody of the property, the levying
officer will demand that you turn over the property. If custody is not obtained following demand, the judgment may be enforced as a
money judgment for the value of the property specified in the judgment or in a supplemental order.

WRIT OF POSSESSION OF REAL PROPERTY. If the premises are not vacated within five days after the date of service on the
occupant or, if service is by posting, within five days after service on you, the levying officer will remove the occupants from the real
property and place the judgment creditor in possession of the property. Except for a mobile home, personal property remaining on the
premises will be sold or otherwise disposed of in accordance with CCP 1174 unless you or the owner of the property pays the
judgment creditor the reasonable cost of storage and takes possession of the personal property not later than 15 days after the time
the judgment creditor takes possession of the premises.

EXCEPTION IF RENTAL HOUSING UNIT WAS FORECLOSED. If the residential property that you are renting was sold in a
foreclosure, you have additional time before you must vacate the premises. If you have a lease for a fixed term, such as for a year, you
may remain in the property until the term is up. If you have a periodic lease or tenancy, such as from month-to-month, you may remain
in the property for 90 days after receiving a notice to quit. A blank form Claim of Right to Possession and Notice of Hearing (form
CP10) accompanies this writ. You may claim your right to remain on the property by filling it out and giving it to the sheriff or levying
officer.

EXCEPTION IF YOU WERE NOT SERVED WITH A FORM CALLED PREJUDGMENT CLAIM OF RIGHT TO POSSESSION. If you
were not named in the judgment for possession and you occupied the premises on the date on which the unlawful detainer case was
filed, you may object to the enforcement of the judgment against you. You must complete the form Claim of Right to Possession and
Notice of Hearing (form CP10) and give it to the sheriff or levying officer. A blank form accompanies this writ. You have this right
whether or not the property you are renting was sold in a foreclosure.

 

 

 

 

 

EJ-130 [Rev. September 1, 2020] WRIT OF EXECUTION Page 3 of 3
For your protection and privacy, please press the Clear ai 2 ;
This Form button after you have printed the form. | Prin > | Save this form |

    

 
